Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 12, 14, 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bucholtz et al. (USPGUB 2013/0058657).
Regarding claims 1, 12,  Bucholtz et al. disclose an apparatus and method  (figs. 3, 10), comprising: Mach-Zehnder modulators (MZMs) numbered MZM #1 to MZM #n (102, 103)(paragraph 0012; means for applying a first voltage waveform (v(t)) to a first optical arm of said MZM #1; a laser source (41, fig. 3) for producing laser light and configured to direct said laser light into the two arms of at least said MZM #1 to produce a first output optical signal (the output between 42 and 44); and means utilizing said first output optical signal and MZMs numbered MZM #2 to said MZM #n to produce a final output voltage waveform (V(pd)(t), fig. 3; paragraph 0069), wherein, compared to said input voltage, said output voltage waveform comprises at least one of (i) a shorter rise time, (ii) a shorter fall time, (iii) increased signal temporal resolution, (iv) increased small signal dynamic range, (v) increased vertical resolution for small signals, (vi) increased vertical resolution for large signals, (vii) reduced noise on small signals, (viii) reduced noise on large signals and (ix) increased bandwidth (fig. 8; paragraph 0029).
Regarding claims  3, 14,   Bucholtz et al. disclose an apparatus and method (figs. 3, 10), wherein said MZMs  (42, 43) are configured in a series configuration wherein said first voltage waveform is applied to an optical arm of all said MZMs (figs. 3, 10).
Regarding claims 4 and 15, Bucholtz et al. discloses an apparatus  and method (figs. 3,  9, 10) wherein each said MZM is biased at the null (fig. 9; paragraph 0030).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 – 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bucholtz et al. (USPGUB 2013/0058657). In view of Bush (US Patent Number 4,789,240) .
Regarding claims 2 and 13, Bucholtz et al. disclose all the limitation of the claims except an amplified detector to produce an amplified voltage waveform. However, Bush, in the same field of endeavor, discloses a wavelength switched passive interferometric sensor system (fig. 1) that comprises an amplifier detector (54 and 76) that produce an amplified signal (see fig. 1). Therefore, it would have be obvious to one of ordinary skill in the art at the effective timing of  the invention was to incorporate the amplified detector of  Bush  in Bucholtz et al. apparatus to improve the performance of the apparatus.
Regarding claim 9, Bucholtz et al. disclose an apparatus (fig. 1), comprising: means  (v(t)) for providing an input voltage waveform; means  (41, fig. 3) for providing laser light; a series of Mach-Zehnder modulators (MZMs) (42, 44), wherein each MZM of said series comprises two optical arms; means for applying said input voltage waveform to one arm of said each MZM, wherein a first MZM of said series of said MZMs is configured to receive said laser light into its two optical arms (fig. 3) and produce an output optical signal (output of 42) that is directed into the two arms of a second MZM of said series of MZMs, wherein said each MZM of said plurality of MZMs is configured to receive the respective output optical signal produced by its immediately preceding MZM, wherein the last MZM of said series produces a final output optical signal (fig. 3) but does not specifically disclose an apparatus that comprises an amplified detector configured to receive said final output optical signal to produce an output voltage waveform. However, Bush, in the same field of endeavor, discloses a wavelength switched passive interferometric sensor system (fig. 1) that comprises an amplifier detector (54 and 76) that produce an amplified signal (see fig. 1). Therefore, it would have be obvious to one of ordinary skill in the art at the effective timing of  the invention was to incorporate the amplified detector of  Bush  in Bucholtz et al. apparatus to improve the performance of the apparatus.
Regarding claim  10, Bucholtz et al. discloses an apparatus  (figs. 3, 8, 10) wherein said output voltage waveform, compared to said input voltage waveform, has an enhancement selected from the group consisting of (i) a shorter rise time, (ii) a shorter fall time, (iii) increased signal temporal resolution, (iv) increased small signal dynamic range, (v) increased vertical resolution for small signals, (vi) increased vertical resolution for large signals, (vii) reduced noise on small signals, (viii) reduced noise on large signals and (ix) increased bandwidth (fig. 8; paragraph 29).
Regarding claim  11, Bucholtz et al. discloses an apparatus  (figs. 3,  9, 10)  wherein each said MZM of said series of MZMs is biased at the null (fig. 9; paragraph 0030).
 	Regarding claim 5,  Bucholtz et al. disclose an apparatus (figs. 3, 10), comprising: a first stage including: means for providing first laser light (41, fig. 3); a first Mach-Zehnder modulator (MZM) (42) comprising a first optical arm and a second optical arm, wherein said first MZM is configured to receive at least a first portion of said first laser light into said first optical arm and at least a second portion of said first laser light into said second optical arm (fig. 3); means for applying an input voltage waveform (V(t)) to one of said first optical arm or said second optical arm, wherein said first portion of said first laser light and said second portion of said first laser light propagate through said first MZM and interfere one with the other to produce a first output optical signal (fig. 3); and a first amplified detector configured to detect said first output optical signal and produce a first output voltage waveform; and a second stage comprising: means for providing second laser light; a second MZM comprising a third optical arm and a fourth optical arm, wherein said second MZM is configured to receive at least a first portion of said second laser light into said third optical arm and at least a second portion of said second laser light into said fourth optical arm; means for applying said first output voltage waveform to one of said third optical arm or said fourth optical arm, wherein said first portion of said second laser light and said second portion of said second laser light propagate through said second MZM and interfere one with the other to produce a second output optical signal; and a second amplified detector configured to detect said second output optical signal and produce a second output voltage waveform. 	Regarding claim  6, Bucholtz et al. discloses an apparatus  (figs. 3, 8, 10) wherein said second output voltage waveform, compared to said input voltage waveform, has an enhancement selected from the group consisting of (i) a shorter rise time, (ii) a shorter fall time, (iii) increased signal temporal resolution, (iv) increased small signal dynamic range, (v) increased vertical resolution for small signals, (vi) increased vertical resolution for large signals, (vii) reduced noise on small signals, (viii) reduced noise on large signals and (ix) increased bandwidth (fig. 8; paragraph 29).
. 	Regarding claim   7,  Bucholtz et al. discloses an apparatus  (figs. 3,  9, 10) wherein said means for providing first laser light and said means for providing second laser light are a single laser that provides both said first laser light and said second laser light (figs. 3, 9, 10).
Regarding claim   8, Bucholtz et al. discloses an apparatus  (figs. 3,  9, 10) wherein said first MZM and said second MZM are biased at the null (fig. 9; paragraph 0030).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/          Primary Examiner, Art Unit 2845